IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ACE WIRE SPRING AND FORM               : No. 318 WAL 2014
COMPANY,                               :
                                       : Petition for Allowance of Appeal from the
                   Petitioner          : Order of the Commonwealth Court
                                       :
                                       :
             v.                        :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (WALSHESKY),                     :
                                       :
                   Respondent          :


                                    ORDER


PER CURIAM

     AND NOW, this 6th day of November, 2014, the Petition for Allowance of Appeal

is DENIED.